Order affirmed, with $20 costs and disbursements to the respondents. Petitioner was bound by the valid resignation which he tendered, and the board of estimate, as a matter of law, had power, and as a matter of policy, a very broad one, to withhold granting permission to withdraw the tendered resignation. Consequently, it is unnecessary to determine the question of the kind of position petitioner held. Present — Peck, P. J., Glennon, Cohn, Callahan and Breitel, J J.; Cohn, J., dissents in the following memorandum: I dissent and vote to reverse and remit the matter to Special Term to have determined the issue as to whether petitioner was a private secretary. In the event it is determined that petitioner was not a private secretary, I am of the view that the refusal to grant his request to withdraw the retirement application in the circumstances of this case was capricious and arbitrary. [203 Misc. 701.]